Barnes, Judge.
Edmund F. Hackney appeals the denial of his motion to compel answers to request for production of documents from an out-of-state entity which is not a party to the litigation. For the reasons that follow, we must dismiss the appeal.
Our first consideration is whether we have jurisdiction over this appeal. Atlantic-Canadian Corp. v. Hammer, Siler &c. Assoc., 167 Ga. App. 257 (1) (306 SE2d 22) (1983). The discovery Hackney sought in this motion to compel was allegedly relevant only to his third-party complaint against American Prescription Providers of Georgia, Inc.
After the motion to compel was denied, however, the trial court granted summary judgment to American Prescription Providers on Hackney’s third-party claim, and Hackney has not appealed the grant of summary judgment. Therefore, any issue concerning the discovery dispute is moot.
Under the Appellate Practice Act, the dismissal of an appeal is mandatory for the three specific instances contained in subsection (b) of OCGA § 5-6-48, one of which is “(3) Where the questions presented have become moot.” A moot case is one which seeks to determine an abstract question which does not arise upon existing facts or rights. Gober v. Colonial Pipeline Co., 228 Ga. 668, 670 (187 SE2d 275) (1972), held: “This court will upon its own motion dismiss an appeal where it affirmatively appears that a decision would be of no benefit to the complaining party.”
(Citations, punctuation and emphasis omitted.) Chastain v. Baker, 255 Ga. 432, 433 (339 SE2d 241) (1986).

Appeal dismissed.


Ruffin, P. J., and Pope, Senior Appellate Judge, concur.